--------------------------------------------------------------------------------


CONSOLIDATED DEBT PURCHASE AGREEMENT

            THIS CONSOLIDATED DEBT PURCHASE AGREEMENT (the “Agreement”) is
entered into effective as of the 30th day July, 2017 (the “Effective Date”), by
and between JDF CAPITAL INC., having an address of 62 E. Main St., Freehold, New
Jersey, 07728 (“Assignor”); and, BLUE CITI LLC, having an address of 1357 Ave.
Ashford, San Juan, Puerto Rico, 00907 (“Assignee”). Assignor and Assignee are
sometimes referred to collectively herein as the “Parties”, and each
individually as a “Party”.

RECITALS

            A.        Assignee wishes to assume all of Assignor’s right, title,
and interest in and to those twenty (20) certain promissory notes issued by
Lithium Exploration Group, Inc., a Nevada corporation (the “Company”) in favor
of Assignor in the total original principal amount of Two Million Nine Hundred
Seventeen Thousand Six Hundred Five Dollars ($2,917,605), with a current
outstanding principal balance of Two Million Seventy Eight Thousand Six Hundred
Five Dollars ($2,078,605), referred to herein as the “Assigned Amount”.

            B.        The Assigned Amount is represented by those promissory
notes of the Company attached hereto as Exhibit “A” (each, a “Note”, and
collectively, the “Notes”).

            C.        The Assigned Amount represents the original principal
under each of the Notes. The actual principal owed and outstanding under the
Notes is less than the Assigned Amount.

            D.        Assignee is the holder of that certain Convertible
Debenture dated 10 April 2015 in the original principal amount of Five Hundred
Thirty Five Thousand Dollars ($535,000) issued by Thinspace Technology, Inc., a
copy of which is attached hereto as Exhibit “B” (the “Thinspace Debenture”).

            E.        Assignor desires to assign to Assignee all of Assignors’
right, title, and interest in and to the Notes and any all amounts due
thereunder (without limitation, principal, interest, default interest,
penalties, and similar amounts, and each of them, based on the terms and
conditions set out herein.

            F.        Assignee desires to acquire all of Assignors’ right,
title, and interest in and to the Notes, and each of them, based on the terms
and conditions set out herein, using a portion of the Thinspace Debenture as
part of the consideration paid hereunder.

            G.        NOW, THEREFORE, in consideration of the promises and the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

       1.        Consideration. In consideration for the assignment of the Note,
Assignee shall pay to Assignor the exact and total amount of Three Hundred Fifty
Thousand Dollars ($350,000.00), which amount is referred to herein as the
“Purchase Price”.

       2.   Payment. Payment of the Purchase Price shall be payable as follows:

            a.        One Hundred Thousand Dollars ($100,000) in the form of
Assignee’s promissory note, attached hereto as Exhibit “C” (“Payment Note”), to
be delivered at the Closing.

            b.        Two Hundred Fifty Thousand Dollars ($250,000) in the form
of Assignee’s right, title, and interest in and to Two Hundred Fifty Thousand
Dollars ($250,000) of the original principal balance and all accrued and unpaid
interest thereon under the Thinspace Debenture (the “Assigned Portion”).

       3.        Closing and Assignment. Subject to and in accordance with the
terms and conditions set forth in this Agreement, Assignor hereby grants, sells,
assigns, and conveys to Assignee, without recourse, all of Assignor’s right,
title, and interest in, to, and under each of the Notes. The closing of the
transactions contemplated hereunder (the “Closing”) shall take place
simultaneously with the delivery of the Purchase Price via delivery of the
signed Payment Note and a fully executed version of this Agreement. The Closing
shall occur no later than 5:00 P.M., New York time, on 31 July 2017, unless
extended by the mutual written consent of the Parties.

1

--------------------------------------------------------------------------------

       4.        Representations of Assignor. Assignor hereby represents and
covenants to Assignee that:

            a.        Assignor has all requisite authority to execute and
deliver this Agreement and any other document contemplated by this Agreement and
to perform its obligations hereunder and to consummate the transactions
hereunder. This Agreement has been duly executed and delivered by Assignor and
constitutes the legal, valid, and binding obligations of Assignor, enforceable
against Assignor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability (regardless of whether considered in a proceeding at law or in
equity).

            b.        Upon Closing, Assignor shall retain no right, title, or
interest in and to any of the Notes, and all outstanding principal, accrued and
unpaid interest, and all other fees, penalties, amounts due on each of the Notes
shall be collected by Assignee.

            c.        Each Note is free and clear of all liens, mortgages,
pledges, security interests, encumbrances, or charges of any kind or
description. Assignor has the sole and unrestricted right to sell and/or
transfer the Notes. Assignor is conveying to Assignee all of its rights, title,
and interests to each of the Notes, free and clear of all liens, mortgages,
pledges, security interests, encumbrances, or charges of any kind or
description. Upon transfer to Assignee by Assignor of the Notes, Assignee will
have good and unencumbered title to each Note, free and clear of any and all
liens or claims.

            d.        Assignor is an "accredited investor" within the meaning of
Regulation D, Rule 501(a), promulgated by the Securities and Exchange Commission
under the Securities Act of 1933, as amended (the “Securities Act”).

            e.        Assignor represents and warrants that it has read the
terms of the Thinspace Debenture and agrees to such terms.

            f.        Neither Assignor nor any of its officers and directors, if
a legal entity, are now, or have been in the last 90-days, officers or directors
of the Company, or beneficial holders of 10% or more of the equity securities of
the Company, or in any way an affiliate of the Company, as such term is defined
under the Securities Act.

       5.        Representations of Assignee. Assignee hereby represents and
covenant to Assignor that:

            a.        Assignee has all requisite power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
to be signed by Assignee and to perform its obligations hereunder and to
consummate the transactions contemplated hereby.

            b.        Assignee understands that the shares to be issued upon
conversion of the Notes have not been, and may not be, registered under the
Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
Assignee’s representations as expressed herein or otherwise made pursuant
hereto.

            c.        Assignee has substantial experience in evaluating and
investing in securities of companies similar to the Company and acknowledges
that it can protect its own interests. Assignee has such knowledge and
experience in financial and business matters so it is capable of evaluating the
merits and risks of its investment in the Company. Assignee is an “accredited
investor” within the meaning of the Securities Act.

            d.        Assignee represents and warrants that it has read the
terms of each of the Note and agrees to such terms, and further understands that
the actual principal owed and outstanding under the Notes is less than the
Assigned Amount.

2

--------------------------------------------------------------------------------

            e.        Upon Closing, Assignee shall retain no right, title, or
interest in and to the Assigned Portion under the Thinspace Debenture, and all
outstanding principal, accrued and unpaid interest, and all other fees,
penalties, amounts due on the Assigned Portion under the Thinspace Debenture
shall be collected by Assignor.

            f.        The Thinspace Debenture is free and clear of all liens,
mortgages, pledges, security interests, encumbrances, or charges of any kind or
description. Assignee has the sole and unrestricted right to sell and/or
transfer the Thinspace Debenture, and in particular the Assigned Portion.
Assignee is conveying to Assignor all of its rights, title, and interests to the
Assigned Portion under the Thinspace Debenture, free and clear of all liens,
mortgages, pledges, security interests, encumbrances, or charges of any kind or
description. Upon transfer to Assignor by Assignee of the Assigned Portion under
the Thinspace Debenture, Assignor will have good and unencumbered title to the
Assigned Portion under the Thinspace Debenture, free and clear of any and all
liens or claims.

            g.        Assignee has not modified or amended the Thinspace
Debenture or agreed to modify or amend the Thinspace Debenture, other than that
certain Amendment No. 1 to Convertible Debenture dated 10 April 2015, executed
on 14 May 2015, a copy of which is attached hereto as Exhibit “D”.

            h.        Assignee is not aware of any valid offset, defense,
counterclaim, or right of rescission as to the Thinspace Debenture.

       5.        Additional Provisions.

            a.        This Agreement may be executed in any number of
counterparts, all of which when taken together shall be considered one and the
same agreement, it being understood that all Parties need not sign the same
counterpart. In the event that any signature is delivered by Fax or by E-Mail,
such signature shall create a valid and binding obligation of that Party (or on
whose behalf such signature is executed) with the same force and effect as an
original thereof. Any photographic, photocopy, or similar reproduction copy of
this Agreement, with all signatures reproduced on one or more sets of signature
pages, shall be considered for all purposes as if it were an executed
counterpart of this Agreement.

            b.        This Agreement, and all references, documents, or
instruments referred to herein, contains the entire agreement and understanding
of the Parties in respect to the subject matter contained herein. The Parties
have expressly not relied upon any promises, representations, warranties,
agreements, covenants, or undertakings, other than those expressly set forth or
referred to herein. This Agreement supersedes (i) any and all prior written or
oral agreements, understandings, and negotiations between the Parties with
respect to the subject matter contained herein; and, (ii) any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.

            c.        Each and every provision of this Agreement is severable
and independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.

            d.        This Agreement shall be governed by the laws of the State
of Nevada, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Nevada or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of Nevada.
If any court action is necessary to enforce the terms and conditions of this
Agreement, the Parties hereby agree that the Superior Court of California,
County of Orange, shall be the sole jurisdiction and venue for the bringing of
such action.

            e.        The Parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly, it
is agreed that the Parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity. The remedies of the
Parties under this Agreement are cumulative and shall not exclude any other
remedies to which any person may be lawfully entitled.

3

--------------------------------------------------------------------------------

            f.        No failure by any Party to insist on the strict
performance of any covenant, duty, agreement, or condition of this Agreement or
to exercise any right or remedy on a breach shall constitute a waiver of any
such breach or of any other covenant, duty, agreement, or condition.

            g.        In the event of any legal action (including arbitration)
to enforce or interpret the provisions of this Agreement, the non-prevailing
Party shall pay the reasonable attorneys’ fees and other costs and expenses
including expert witness fees of the prevailing Party in such amount as the
court shall determine. In addition, such non-prevailing Party shall pay
reasonable attorneys’ fees incurred by the prevailing Party in enforcing, or on
appeal from, a judgment in favor of the prevailing Party. The preceding sentence
is intended by the Parties to be severable from the other provisions of this
Agreement and to survive and not be merged into such judgment.

            h.        The facts recited in Article II, above, are hereby
conclusively presumed to be true as between and affecting the Parties.

            i.        No Party may assign any right, benefit, or interest in
this Agreement without the written consent of the other Party, which consent may
not be unreasonably withheld. This Agreement will inure to the benefit of, and
be binding upon, the Parties and their respective successors and assigns.

            j.        This Agreement is the result of negotiations by and
between the Parties, and each Party has had the opportunity to be represented by
independent legal counsel of its choice. This Agreement is the product of the
work and efforts of all Parties, and shall be deemed to have been drafted by all
Parties. In the event of a dispute, no Party shall be entitled to claim that any
provision should be construed against any other Party by reason of the fact that
it was drafted by one particular Party.

            k.        When a reference is made in this Agreement to an Article,
Section, Subsection, Exhibit, or Schedule, such reference shall be to said item
of this Agreement unless otherwise indicated. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set out in full herein.

            l.        Each Party agrees (i) to furnish upon request to each
other Party such further information; (ii) to execute and deliver to each other
Party such other documents; and, (iii) to do such other acts and things, all as
another Party may reasonably request for the purpose of carrying out the intent
of this Agreement and the transactions envisioned hereunder. However, this
provision shall not require that any additional representations or warranties be
made and no Party shall be required to incur any material expense or potential
exposure to legal liability pursuant to this section.

            m.        All notices, requests and demands hereunder shall be in
writing and delivered by hand, by Electronic Transmission, by mail, or by
recognized commercial over-night delivery service (such as Federal Express or
UPS), and shall be deemed given (a) if by hand delivery, upon such delivery; (b)
if by Electronic Transmission, upon telephone confirmation of receipt of same;
(c) if by mail, forty-eight (48) hours after deposit in the United States mail,
first class, registered or certified mail, postage prepaid; or, (d) if by
recognized commercial over-night delivery service, upon such delivery.

                   1.        Each Party hereby expressly consents to the use of
Electronic Transmission for communications and notices under this Agreement. For
purposes of this Agreement, “Electronic Transmission” means a communication (i)
delivered by Fax or E-Mail when directed to the Fax number or E-Mail address,
respectively, for that recipient on record with the sending Party; and, (ii)
that creates a record that is capable of retention, retrieval, and review, and
that may thereafter be rendered into clearly legible tangible form.

                   2.        Any Party may alter the Fax number, E-Mail address,
physical address, or postage address to which communications or copies are to be
sent by giving notice of such change of address to the other Parties in
accordance with the provisions of this section.

            n.        For purposes of this Agreement, (i) those words, names, or
terms which are specifically defined herein shall have the meaning specifically
ascribed to them; (ii) wherever from the context it appears appropriate, each
term stated either in the singular or plural shall include the singular and
plural; (iii) wherever from the context it appears appropriate, the masculine,
feminine, or neuter gender, shall each include the others; (iv) the words
“hereof”, “herein”, “hereunder”, and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole, and not to any particular
provision of this Agreement; (v) all references to “Dollars” or “$” shall be
construed as being United States Dollars; (vi) the term “including” is not
limiting and means “including without limitation”; and, (vii) all references to
all statutes, statutory provisions, regulations, or similar administrative
provisions shall be construed as a reference to such statute, statutory
provision, regulation, or similar administrative provision as in force at the
date of this Agreement and as may be subsequently amended.

4

--------------------------------------------------------------------------------

EXECUTION

            IN WITNESS WHEREOF, this CONSOLIDATED DEBT PURCHASE AGREEMENT has
been duly executed by the Parties. Each of the undersigned Parties hereby
represents and warrants that it (i) has the requisite power and authority to
enter into and carry out the terms and conditions of this Agreement, as well as
all transactions contemplated hereunder; and, (ii) it is duly authorized and
empowered to execute and deliver this Agreement.

[exhibit10-126x5x1.jpg]


THE COMPANY HEREBY CONFIRMS THAT IT CONSENTS TO THE ASSIGNMENT OF THE NOTE AS
PROVIDED FOR IN THE AGREEMENT. IT HEREAFTER RECOGNIZES ASSIGNEE AS THE TRUE,
RIGHTFUL, AND LAWFUL “HOLDER” UNDER THE NOTE. THE PRINCIPAL AMOUNT, ACCRUED
INTEREST, AND ALL FEES DUE ON THE NOTE REMAIN UNCHANGED AS A RESULT OF THE
ASSIGNMENT. THE NON-AFFILIATE STATUS OF THE ASSIGNOR, ITS OFFICERS, AND
DIRECTORS, AS SET FORTH HEREIN, IS CORRECT.

COMPANY:

LITHIUM EXPLORATION GROUP, INC.

BY: __________________________

NAME: _______________________

TITLE: _______________________

DATED: ______________________

5

--------------------------------------------------------------------------------

each term stated either in the singular or plural shall include the singular and
plural; (iii) wherever from the context it appears appropriate, the masculine,
feminine, or neuter gender, shall each include the others; (iv) the words
“hereof”, “herein”, “hereunder”, and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole, and not to any particular
provision of this Agreement; (v) all references to “Dollars” or “$” shall be
construed as being United States Dollars; (vi) the term “including” is not
limiting and means “including without limitation”; and, (vii) all references to
all statutes, statutory provisions, regulations, or similar administrative
provisions shall be construed as a reference to such statute, statutory
provision, regulation, or similar administrative provision as in force at the
date of this Agreement and as may be subsequently amended.

EXECUTION

            IN WITNESS WHEREOF, this CONSOLIDATED DEBT PURCHASE AGREEMENT has
been duly executed by the Parties. Each of the undersigned Parties hereby
represents and warrants that it (i) has the requisite power and authority to
enter into and carry out the terms and conditions of this Agreement, as well as
all transactions contemplated hereunder; and, (ii) it is duly authorized and
empowered to execute and deliver this Agreement.

[exhibit10-126x6x1.jpg]


THE COMPANY HEREBY CONFIRMS THAT IT CONSENTS TO THE ASSIGNMENT OF THE NOTE AS
PROVIDED FOR IN THE AGREEMENT. IT HEREAFTER RECOGNIZES ASSIGNEE AS THE TRUE,
RIGHTFUL, AND LAWFUL “HOLDER” UNDER THE NOTE. THE PRINCIPAL AMOUNT, ACCRUED
INTEREST, AND ALL FEES DUE ON THE NOTE REMAIN UNCHANGED AS A RESULT OF THE
ASSIGNMENT. THE NON-AFFILIATE STATUS OF THE ASSIGNOR, ITS OFFICERS, AND
DIRECTORS, AS SET FORTH HEREIN, IS CORRECT.

COMPANY:

[exhibit10-126x6x2.jpg]


5

--------------------------------------------------------------------------------

EXHIBIT “A”
THE NOTES


 

 

 

 

6

--------------------------------------------------------------------------------

EXHIBIT “B”
THINSPACE DEBENTURE


 

 

 

 

7

--------------------------------------------------------------------------------

EXHIBIT “C”
PURCHASE NOTE


 

 

8

--------------------------------------------------------------------------------